internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 plr-115274-00 date date legend acquiring target state x this letter responds to your representative’s date request for rulings under sec_368 of the internal_revenue_code on behalf of the above-captioned taxpayers the information submitted for consideration is summarized below acquiring is organized under the laws of state x and registered under the investment_company act of the act as a diversified open-end management investment_company acquiring has elected to be taxed as a regulated_investment_company ric under of the internal_revenue_code the code acquiring’s investment objectives are to seek a high level of current income and secondarily capital appreciation acquiring invests primarily in investment grade fixed-income securities consisting of u s government debt securities corporate debt securities asset-backed securities mortgage-backed_securities preferred_stock some of which is convertible into common and money market securities acquiring has outstanding four classes of shares with identical rights and fees target is organized under the laws of state x and registered under the investment_company act of the act as a diversified open-end management investment_company target has elected to be taxed as a ric under code like acquiring target’s investment objectives are to seek a high level of current income and secondarily capital appreciation target seeks to achieve its investment objectives by investing primarily in u s government obligations corporate debt securities convertible and non-convertible debt securities and preferred_stock money market securities and mortgage-backed_securities target also has four classes of stock that are identical in all respects to acquiring’s four classes of stock acquiring and target have entered into an agreement and plan_of_reorganization for what are represented to be valid business reasons pursuant to the agreement the plr-115274-00 transaction consists of the following steps i target will transfer all of its assets and liabilities to acquiring in exchange for an equal value of newly issued acquiring voting_stock ii target will distribute to its shareholders all of the acquiring stock received in the exchange target shareholders will receive acquiring shares with the same class designation as the target shares held immediately prior to the transaction fractional shares will be issued by acquiring in the transaction iii target will liquidate and dissolve in accordance with the laws of state x and terminate its registration under the act after the transaction acquiring may sell up to percent of the assets received in the transaction to unrelated parties and will reinvest the proceeds consistent with its investment objectives and policies the following representations have been made in connection with the proposed transaction a b the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange there is no plan or intention by the target shareholders who own five percent or more of the target stock and to the best of the knowledge of the management of target there is no plan or intention on the part of any other shareholders of target to sell exchange or otherwise dispose_of acquiring shares received in the reorganization that would reduce target shareholders’ ownership of acquiring to a number of shares having a value as of the date of the transaction of less than percent of the value of all of the formerly outstanding_stock of target as of the same date for purposes of this representation shares of target stock exchanged for cash or other_property or surrendered by dissenters will be treated as outstanding target stock on the date of the reorganization moreover shares of target stock and shares of acquiring stock held by target shareholders and otherwise sold redeemed or disposed of prior or subsequent to the transaction will be considered in making this representation except for shares which are required to be redeemed at the demand of shareholders by target or acquiring in the ordinary course of their business as open-end investment companies pursuant to sec_22 of the act plr-115274-00 c acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions in the ordinary course of target’s business as an open-end investment_company as required by sec_22 of the act pursuant to a demand of a shareholder and regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction d acquiring has no plan or intention to reacquire any of its stock issued in the transaction except in connection with its legal obligations under sec_22 of the act e f g h i j k after the transaction acquiring will use the assets acquired from target in its business except that a portion of these assets may be sold or otherwise_disposed_of in the ordinary course of acquiring’s business any proceeds will be invested in accordance with acquiring’s investment objectives otherwise acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business target will distribute to its shareholders the stock of acquiring received pursuant to the plan_of_reorganization the liabilities of target assumed by acquiring and any liabilities to which the transferred assets of target are subject were incurred by target in the ordinary course of its business following the reorganization acquiring will continue the historic_business of target or use a significant portion of target’s historic_business_assets in the continuing business target acquiring and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between target and acquiring that was issued acquired or will be settled at a discount target and acquiring each meets the requirements of a regulated_investment_company as defined in sec_368 of the code plr-115274-00 l the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject m acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target n o p q target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 target and acquiring have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of the transaction for target have qualified for the special tax treatment afforded rics under the code after the transaction acquiring intends to continue to so qualify there is no plan or intention for acquiring the issuing_corporation as defined in sec_1 b or any person related as defined in sec_1_368-1 to acquiring to acquire during the five year period beginning on the date of the proposed transaction with consideration other than acquiring stock stock furnished in exchange for a proprietary interest in target in the transaction either directly or through any transaction agreement or arrangement with any other person other than redemptions in the ordinary course of acquiring’s business as an open-end investment_company as required under sec_22 of the act during the five-year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1 e to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 without regard to sec_1 e i a to target will have acquired such target stock with consideration other than acquiring stock or target stock except for stock redeemed in the ordinary course of target’s business as an open-end investment_company as required by sec_22 of the act and iii no distributions will have been made with respect to target’s stock other than ordinary normal regular dividend distributions made pursuant to the target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 of the code r the aggregate value of the acquisitions redemptions and distributions plr-115274-00 discussed in paragraphs p and q above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the proposed transaction based solely upon the information and representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target as described above will qualify as a reorganization within the meaning of sec_368 of the code acquiring and target will be deemed a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target upon the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring voting_stock or on the distribution of the acquiring stock to the target shareholders sec_361 acquiring will not recognize any gain_or_loss on the receipt of the assets from target in exchange for voting shares of acquiring sec_1032 the basis of target assets in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the reorganization sec_362 acquiring’s holding_period for target assets acquired will include the period during which such assets were held by the target sec_1223 the shareholders of target will not recognize any gain_or_loss on their respective receipt of stock of acquiring including fractional share interests to which they may be entitled solely in exchange for their target shares sec_354 the basis of the acquiring shares including fractional share interests to which they may be entitled received by target shareholders will be the same as the basis of the target shares surrendered in exchange therefor sec_358 the holding_period of the acquiring shares including fractional share interests to which they may be entitled received by target shareholders in exchange for their target shares will include the period during which the exchanged target shares were held provided that the target shares are held as a capital_asset in the hands of the target shareholders on the date of the exchange sec_1223 plr-115274-00 pursuant to sec_381 of the code and sec_1_381_a_-1 of the income_tax regulations target’s tax_year will end on the effective date of the reorganization acquiring will succeed to and take into account the items of target described in sec_381 of the code subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion was requested and none is expressed about whether acquiring or each target fund qualify as rics that are taxable under subchapter_m part i of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel corporate by senior technical reviewer branch
